Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s arguments filed 3/15/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Status of Claims 
Claims 16-25 are currently under examination and the subject matter of the present Office Action.

Maintained:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 16-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahnaou et al. (WO 2006/133393; submitted in IDS) in view of Ohayon (Sleep Medicine Reviews, 2008, 12, 129-141).
Ahnaou et al. teach a method of treating excessive daytime sleepiness comprising administration of a therapeutically effective amount of a compound of formula (I) (pages 6-7):

    PNG
    media_image1.png
    253
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    580
    media_image2.png
    Greyscale

The compound may be alternatively administered in a hydrochloride salt form (page 16).  Further, the compound is administered in an orally acceptable form (page 19).  The composition comprising the 
Ahnaou et al. are silent on the treatment of fatigue. 
Ohayon teach that there is no distinction between excessive daytime sleepiness and fatigue (page 139, first full paragraph).
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administered a compound of Ahnaou et al. for the treatment of fatigue.  One would have been motivated to do because the compound is known to be effective for treating excessive daytime sleepiness, per Ahnaou et al., while Ohayon teaches that there is no distinction between the two disorders of fatigue and excessive daytime sleepiness.  As such, one would have a reasonable expectation of success that the compound of Ahnaou et al. would be therapeutically effective for treatment of fatigue.
It is obvious from the above teachings that Ahnaou et al. expressly contemplates variation in the dosage amounts and specifically acknowledges that such a matter was well within the skill of the artisan at the time of the invention (page 19) and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 

24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahnaou et al. (WO 2006/133393; submitted in IDS) in view of Ohayon (Sleep Medicine Reviews, 2008, 12, 129-141) as applied to claim 16-23 above, and further in view of Hofman et al. (The Oncologist, 2007: 12, Suppl. 1, 4-10).
The teachings of Ahnaou et al. in view of Ohayon have been set forth supra.
The combination is silent on treating fatigue that is a result of cancer.
Hofman et al. teach that fatigue is the most common and debilitating symptom associated by patients with cancer (abstract).
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer the compound of Ahnaou et al. to a subject for the treatment of fatigue that is associated with cancer.  One would be motivated to do so because fatigue is a common and debilitating symptom of cancer, per Hofman et al.  As such, one would have a reasonable expectation of success that this compound would be therapeutically effective in this patient population.  

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahnaou et al. (WO 2006/133393; submitted in IDS) in view of Ohayon (Sleep Medicine Reviews, 2008, 12, 129-141) as applied to claim 16-23 above, and further in view of Krupp (CNS Drugs, 2003, 17(4): 225-234).
The teachings of Ahnaou et al. in view of Ohayon have been set forth supra.
The combination is silent on treating fatigue that is a result of multiple sclerosis
Hofman et al. teach that fatigue is a common disabling symptom of multiple sclerosis (abstract).
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer the compound of Ahnaou et al. to a subject for the treatment of fatigue that is associated with multiple sclerosis.  One would be motivated to do so because fatigue is a common and debilitating symptom of multiple sclerosis, per Krupp.  As such, one would have a reasonable expectation of success that this compound would be therapeutically effective in this patient population.  

Response to Applicant’s Remarks
Applicant alleges that Hofman “cited by the Examiner distinguishes fatigue from drowsiness or tiredness… as fatigue is not relieved by rest or sleep…” This is not found persuasive.  A fair reading of Hofman reveals that the patient population taught therein is limited to one with “cancer-related fatigue” and specifically distinguishes from fatigue in “healthy individuals.”  Specifically, the abstract states that’s that “[c]ancer-related fatigue (CRF) is characterized by feelings of tiredness, weakness and lack of energy, and is distinct from the ‘normal’ drowsiness expressed by healthy individuals in that it is not relieved by rest or sleep” (emphasis added).
Applicant states “assessments for fatigue are distinct from those used to measure sleepiness.”  Applicant has failed to provide any evidence on the record that these tests are in fact distinct.  Applicant fails to advance any specific reasons or evidence, aside from Counsel’s own allegation, in support of this position.  This assertion by Counsel is an unsupported allegation and fails to take the place of evidence in the record.  Statements of this nature are clearly unpersuasive in accordance with the guidance provided at MPEP 2145, which states “The arguments of counsel cannot take the place of evidence in the record.”
Applicant alleges that “[e]ven Ohayon’s disclosure indicates that fatigue and excessive sleepiness are not the same condition.”  This is not found persuasive.  Ohayon, cited in the basis of the rejection, specifically states that “[t]here is not distinction between excessive daytime sleepiness and fatigue” and further identifies excessive daytime sleepiness and fatigue as concepts, not distinct diseases.
Applicant alleges that “Krupp fails to make up for the deficiencies of Ahnaou and Ohayon as Krupp simply describes multiple sclerosis-associated fatigue.”  Applicant is again reminded that rejections made under 35 U.S.C. 103(a) are based upon the combination of references.  As a result, focusing solely on the discrete teachings of each of the cited references is tantamount to examining each of them inside of a vacuum and fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone.  In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately.  To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Please reference In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
The rejection is maintained for the reasons noted above and those previously made of record.

CONCLUSION
No claim is found to be allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628